- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling Telephone (303) 893-2300 Clanahan, Beck & Bean, P.C. Attorneys at Law Suite 1401 1873 S. Bellaire Street Denver, Colorado 80222 Facsimile (303) 893-2882 October 13, 2010 Mr. Andrew Mew Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Mail Stop 7010 Washington, DC 20549 Re: All-American SportPark, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March 31, 2010 File No. 000-24970 Dear Mr. Mew: Our firm serves as securities counsel to All-American Sportpark, Inc. (AASP or the Company). This letter will serve as a response and/or explanation with respect to the comments contained in the comment letter dated October 5, 2010 from the staff of the Securities and Exchange Commission (the Staff). The Company intends to file an amendment to its annual report on Form 10-K for the fiscal year ended December 31, 2009 (Form 10-K) upon resolution of your comments. The Form 10-K will reflect the Companys responses to the Staffs comments as well as update certain information and make conforming changes. To expedite your review, we have reproduced your comments and then provided our responses to your comments below. Consolidated Balance Sheets, page F-2 1. We note your proposed revised discussion in response to comment one of our letter dated August 31, 2010. Accrued interest disclosed in Note 4 total $4,056,010 whereas your balance sheet reflects $3,890,858. Please reconcile for us the Accrued interest payable  related party reflected on your balance sheets to the amounts disclosed in your footnote or revise your balance sheet or disclosures accordingly. We will revise the disclosures to correctly reconcile to the balance sheet total of $3,890,858 in Note 4 as shown in the attached appendix. Mr. Andrew Mew October 13, 2010 Page 2 2.
